Citation Nr: 1133843	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include  post-traumatic stress disorder (PTSD) and dysthymia.


REPRESENTATION

Appellant represented by:	Stephen B. Bennett, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1971.

This matter comes before the Board on appeal from a July 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.

In June 2007, the Board reopened the claim and remanded the issue for additional development.

Although the claim was originally characterized as entitlement to service connection for PTSD, the evidence reflects that the Veteran has also been diagnosed with dysthymia.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2006, the Veteran testified at a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the claim, but finds that the RO has not fully complied with the Board's June 2007 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in- service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the DSM-IV.  
38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a diagnosis of posttraumatic stress disorder include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. DSM-IV, Code 309.81.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors. The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2010).


The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and dysthymia.  

VA treatment reports show that the Veteran has been diagnosed and treated for PTSD.  Additionally, VA examination reports dated in August 1995 and September 1996 show diagnoses of dysthymic disorder.     

The Veteran's military service includes service as a marine mechanic aboard the USS Ranger off the coast of Vietnam. He contends that his PTSD was caused by events that he experienced while he was assigned to the USS Ranger.   First, he reported that his PTSD is the result of an assault during service.  Service treatment records confirm that in December 1969, the Veteran was treated for a laceration above the left eye which he indicated was the result of being struck in the forehead in the left frontal area by a Marine with a nightstick.  Second, the Veteran reported that when he was on the flight deck of the ship, he saw a lot of men killed in planes.  He stated that he had seen planes miss the hook and go into the water.  Specifically, he indicated that he saw a man jump off the back of the ship and commit suicide on one occasion and that a man got sucked into the intake in the winter of 1969.  

In this case, however, the Veteran's reported stressors are not related to combat and do not otherwise meet the guidelines of the new regulations as based on fear of hostile military or terrorist activity.  

The Board remanded the claim for additional stressor verification and to afford the Veteran with a VA psychiatric examination. 

Following further development, the RO conceded an in-service stressor - that is the USS Ranger experienced numerous planes crashing into the sea while the Veteran was aboard the ship.  The RO also noted that documentation verified that there was a crash aboard the USS Ranger, however, the deck logs did not indicate that there were any injuries related to the incidents.  Nor did the deck logs document that a man was sucked into the plane engine.

The Veteran underwent a VA examination in February 2010.  With regard to stressful events, the Veteran reported that guns were shooting off the ship and that he experienced nightmares almost every night in which he went to dump some trash and he would see a man who had jumped off.  He also indicated that in his dreams something was trying to get him and when he woke up all he would see is blood.  Based on the examination, the examiner concluded that the Veteran's symptoms were consisted with a diagnosis of PTSD, however, the PTSD was not caused by his military service because the stressors reported by the Veteran were distinctly different from those verified.  

Initially, the Board notes that the examiner did not discuss the Veteran's report of in-service personal assault in her evaluation.  Moreover, the Board finds that VA examiner's conclusion to be confusing.  While the examiner clearly felt that the Veteran suffered from chronic PTSD, she concluded that significant post-military stressors and psychosocial consequences could account for these symptoms, including a history of cocaine, alcohol, marijuana use and significant fights, etc. The examiner did not provide any further elaboration.  Thus, the Board finds that the February 2010 VA examiner's opinion is inadequate to decide the claim and a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disability, to include PTSD and dysthymia.

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine whether he suffers from an acquired psychiatric disability, to include PTSD and dysthymia.  The claims folder should be made available and reviewed by the examiner, and all appropriate tests should be conducted.

The examiner should be advised of the verified events - the personal assault that occurred in December 1969, and of numerous planes crashing into the sea and a crash on the deck while the Veteran was stationed aboard the USS Ranger.  

Based on a review of the claims folder and the examination findings, provide a diagnosis of any psychiatric disorder(s) that are present, including PTSD and dysthymia.

If a psychiatric disorder is found, state a medical opinion as to the likelihood (at least as likely as not, i.e., is there a 50/50 chance) that it is etiologically related to or began during the Veteran's active military service, as opposed to its being due to some other factor or factors.

If the examiner determines that the Veteran suffers from PTSD, the examiner should comment as to whether a verified stressor is adequate to support a diagnosis of PTSD; and 2) whether it is at least as likely as not that the current PTSD disability is related to the verified stressors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


